Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 11/18/2020 is acknowledged.
Claims 12-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.
Claim Objections
Claim 3 is objected to because of the following informalities:  PVDF should be accompanied by the unabbreviated form.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US8906700B2, published 12/09/2014, IDS submitted 12/11/2020) in view of Aniagolu et al. (Journal of Immunological Methods, vol. 182 (1995) pgs. 85-92).
	Lim et al. teach phototransferring a compound from a first surface to a second surface wherein the compounds attached to a first surface through a photocleavable linker (abstract). Lim et al. teach compounds are biomolecules such as protein and protein fragments (col. 5, lines 1-5). Lim et al. teach determining the nascent protein comprises truncated protein (col. 20, lines 1-5). Lim et al. further teach a biotinylated antibody comprises biotin linked via photocleavable linker to said antibody and exposing said photocleavable linker to light (col. 20, lines 17-20). Lim et al. further teach microtiter plate wells (col. 70, lines 55-60).  Lim et al. teach the photocleavable biotin will allow high affinity binding of the antibody coupling agent to avidin molecules coated on microtiter dishes (col., 63, lines 30-40). Lim et al. teach the surface that is chosen from substrates such as glass or plastic slides coated with nitrocellulose PVDF (col. 46, lines 40-45). Lim et al. teaches that PVDF is a protein binding surface (col. 30-34). Lim et al. teach detection of biomarker in a heterogeneous biological mixture including blood and serum (col. 61, left col., lines 42-45). Lim et al. teach ELISA for assay (col. 18, lines 63-64). 

	Aniagolu et al. teach an analytical immunoblotting procedure and a serological enzyme-linked immunosorbent assay (ELISA) (abstract). Aniagolu et al. further teach in the abstract the microtiter plates consisting of PVDF membrane wells and the PVDF membrane-based ELISA was found to be more reproducible and four-fold more sensitive than the conventional ELISA on polystyrene plates (also see pg. 90, right col., bottom of last para.). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the PVDF membrane as taught by Aniagolu et al. onto the wells of the microtiter plate as taught by Lim et al. because Aniagolu et al. and Lim et al. both recognize that PVDF membrane is used to immobilize protein for assay. In particular, Aniagolu et al. teach that the coated microtiter plates consisting of PVDF membrane wells were found to be more reproducible and more sensitive than the conventional ELISA on polystyrene plates (see abstract).Therefore it would have been obvious that the liquid sample would 100% contact the top of the surface of the micro-porous membrane, as the antibody is immobilized directly/ indirectly to the PVDF membrane for ELISA. One would have a reasonable expectation of success in coating PVDF membrane onto the wells of the microtiter plate because it was well recognized by Aniagolu et al. to use PVDF in wells for ELISA detection.
	With regard to claims 2-5, Aniagolu et al. teach that the microtiter plates consisting of PVDF membrane wells and the PVDF membrane-based ELISA was found to be more reproducible and four-fold more sensitive than the conventional ELISA on polystyrene plates (see abstract and pg. 90, right col., bottom of last para.). 

	With regard to claims 7-8, Lim et al. teach ELISA for assay (col. 18, lines 63-64). Lim et al. teach fluorescent moiety (col. 29, lines 31-32).
	With regard to claim 11, Lim et al. teach 2-nitrobenzym moiety (col., 8, line 24-25). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46-53 of copending Application No. 16937284 (‘284) in view of Aniagolu et al. (Journal of Immunological Methods, vol. 182 (1995) pgs. 85-92).
Application No. ‘284 recites a composition comprising a plurality of binding agents attached to a surface through a photocleavable linker, at least a portion of the said binding agents conjugated to a detectable label. Claim 51 recites that the surface is a microtiter. Claim 52 recites a membrane. Claim 47 recites fluorescent label. Applicant No. ‘284 does not explicitly teach a microtiter plate having wells wherein the wells comprise a micro-porous membrane.
Aniagolu et al. have been discussed in the above rejection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the PVDF membrane as taught by Aniagolu et al. onto the wells of the microtiter plate of Application No. ‘284 because Aniagolu et al. teach that the coated microtiter plates consisting of PVDF membrane wells were found to be more reproducible and more sensitive than the conventional ELISA on polystyrene plates (see abstract).Therefore it would have been obvious that the liquid sample would 100% contact the top of the surface of the micro-porous membrane, as the antibody is immobilized directly/ indirectly to the PVDF membrane for ELISA. One would have a .
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635